Wyly, J.
Plaintiffs, the owners of the strips of ground occupied as Plum and Dublin streets in the city of Carrollton, bring- this suit.against said corporation for fifteen hundred dollars, the alleged value of said property, for which they have novel' been compensated. The defense is that the streets were never appropriated or occupied or taken without compensation; that if they were laid out and used by the public the *172same was done by the acts oí plaintiffs themselves and foJ the sole benefit arising therefrom to themselves by said voluntary dedication. Defendant avers that the opening of said streets was never sought by said city, nor has said city by any act required the opening of said streets; that they are not necessary or needful to said city, and that they were dedicated to the public- by the plaintiffs’ own acts.
The evidence shows that plaintiffs have never been paid for the land occupied by these, streets, although another person, Whitney, was paid for a strip of his land, being a part of Dublin street; that these streets have been opened from four to seven years; that they have been ditched, improved, and occupied by the city of Carrollton; that there has been no formal ordinance, however, directing the opening of these streets. The charge that the streets have been dedicated to public use by the owners is wholly unfounded. The value, of the property is proved to be twelve hundred dollars.
Our conclusion is that the plaintiffs ought to recover the value of their property taken and occupied by the city of Carrollton.
It is therefore ordered that the judgment herein in favor of defendant be annulled, and it is decreed that plaintiffs recover of the city of New Orleans, the successor of the city of Carrollton, twelve hundred dollars, with legal interest from judicial demand, and costs of both courts.